DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2022 has been entered.


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated October 20, 2022.

As for Applicant’s assertion regarding new independent claims 32, 39, and 43 overcoming the previously cited art: “The Applicant respectfully submits that the cited art does not disclose or render obvious these limitations.” (Remarks, page 10); different prior art is being cited in this Office Action.

Accordingly, new independent claims 32, 39, and 43 are rejected.  The new dependent claims are rejected as well.


Claim Objections
Claim 50 is objected to because of the following informalities: “wherein the processor is further configured to execute the instructions to obtain the includes angle based on the vector”.  “includes” should be --included--  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-51 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2020/0264826 A1) in view of Hao (US 2020/0363941 A1).

Instant Claim 32: An electronic device,  (Fig 1A of Kwon illustrates electronic device 101.)

comprising: a first portion comprising: a first surface; and a second surface opposite to the first surface;  (Referring to fig 4C of Kwon, first housing structure 210 corresponds to the first portion of the claim.  The front surface and back surface (which includes second display 440) of first housing structure 210 corresponds to the first surface and second surface of the claim, respectively.)

a second portion comprising a third surface,  (Referring to fig 4C of Kwon, second housing structure 220 corresponds to the second portion of the claim.  The front and back surfaces of second housing structure 220 corresponds to the third surface of the claim.)

wherein the first portion and the second portion are configured to be folded or unfolded,  (“The electronic device 200 (fig 4C) (e.g., the electronic device 101 in FIG. 1A) according to various embodiments may include a foldable housing 410.” (Kwon, paragraph 154))

wherein the first surface and the third surface form a first display when the first portion and the second portion are unfolded,  (Referring to fig 4A of Kwon, first display 430 corresponds to the first display of the claim.)

and wherein the third surface forms a second display when the first portion and the second portion are folded;  (Referring to fig 4C of Kwon, second display 440 corresponds to the second display of the claim.)

a … key comprising a mechanical key arranged on a lateral side of the second portion;  (Fig 4A of Kwon illustrates mechanical keys on the lateral side of the first housing structure 210.  Whether the keys are located on the lateral side of the first housing structure 210 or the second housing structure 220 is a matter of design choice.)

a memory configured to store instructions; and a processor coupled to the first display, the second display, and the … key and configured to execute the instructions to: detect a first operation on the … key;  (“Various embodiments as set forth herein may be implemented as software (e.g., the program 140 (fig 1A)) including one or more instructions that are stored in a storage medium (e.g., internal memory 136 or external memory 138) that is readable by a machine (e.g., the electronic device 101). For example, a processor (e.g., the processor 120) of the machine (e.g., the electronic device 101) may invoke at least one of the one or more instructions stored in the storage medium, and execute it,” (Kwon, paragraph 53))

Kwon does not teach the following limitations of this claim:

a screenshot combination key comprising a mechanical key arranged on a lateral side of the second portion; …
determine, in response to detecting the first operation, a first physical form of the electronic device, wherein the first physical form is a folded form; take, in response to the first physical form being the folded form, a first screenshot of a first screen displayed on the second display; detect a second operation on the screenshot combination key; determine, in response to detecting the second operation, a second physical form of the electronic device, wherein the second physical form is an unfolded form; and take, in response to the second physical form being the unfolded form, a second screenshot of a second screen displayed on the first display.

In the same field of endeavor, however, Hao does disclose a device containing a screenshot combination button.

a screenshot combination key comprising a mechanical key arranged on a lateral side of the second portion;  (“In another manner, screenshot is implemented by a combination of buttons. Due to many reasons, such as appearance and cost, it is impossible to set a specific button for the screenshot function. The screenshot function is usually implemented through a combination of buttons, such as a combination of a power button and a volume button.” (Hao, paragraph 37)  Just as Hao provides for a screenshot implemented through a combination of buttons, so too would be obvious to implement using the mechanical buttons of Kwon.)

determine, in response to detecting the first operation, a first physical form of the electronic device, wherein the first physical form is a folded form; take, in response to the first physical form being the folded form, a first screenshot of a first screen displayed on the second display; detect a second operation on the screenshot combination key; determine, in response to detecting the second operation, a second physical form of the electronic device, wherein the second physical form is an unfolded form; and take, in response to the second physical form being the unfolded form, a second screenshot of a second screen displayed on the first display.  (When combining Kwon with Hao, it is would be obvious that when the user presses the screenshot combination button, a screenshot is taken of the display that is exposed and active.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the electronic device as taught by Kwon; with the device as taught by Hao, wherein a screenshot combination button is provided.  Such a combination involves incorporating a known function (Hao) into a known device in order to yield the predictable result of providing the user the capability to capture a screenshot of the display.


Instant Claim 33: The electronic device of claim 32, wherein the processor is further configured to execute the instructions to obtain a first included angle of the first display at a folding position,  (“The sensor may detect a folding gesture through a rotation angle of a part of the housing on the folding axis.” (Kwon, paragraph 105))

and wherein determining the first physical form or the second physical form comprises determining the first physical form or the second physical form based on the first included angle.  (“According to various embodiments, the processor 120 (fig 1A) can determine the folding state based on the angle formed by the folding axis. For example, when the angle formed by a first area and a second area, separated based on the folding axis, is close to a completely folded angle (e.g., 0° or 10°), the processor determines that the device is in the folding state (or a first folding state).” (Kwon, paragraph 106))


Instant Claim 34: The electronic device of claim 33, wherein the processor is further configured to execute the instructions to: determine that the electronic device is in the folded form when the first included angle is less than or equal to a preset angle; and determine that the electronic device is in the unfolded form when the first included angle is greater than the preset angle.  (“According to various embodiments, the processor 120 (fig 1A) can determine the folding state based on the angle formed by the folding axis. For example, when the angle formed by a first area and a second area, separated based on the folding axis, is close to a completely folded angle (e.g., 0° or 10°), the processor determines that the device is in the folding state (or a first folding state).” (Kwon, paragraph 106))


Instant Claim 35: The electronic device of claim 34, wherein the preset angle is zero degrees.  (“According to various embodiments, the processor 120 (fig 1A) can determine the folding state based on the angle formed by the folding axis. For example, when the angle formed by a first area and a second area, separated based on the folding axis, is close to a completely folded angle (e.g., 0° or 10°), the processor determines that the device is in the folding state (or a first folding state).” (Kwon, paragraph 106))


Instant Claim 36: The electronic device of claim 33, further comprising a gyroscope sensor configured on the first display,  (“The sensor may detect a folding gesture through a rotation angle of a part of the housing on the folding axis.” (Kwon, paragraph 105)  Although Kwon does not explicitly teach that the sensor for detecting the folding of the device is a gyroscope sensor, by official notice gyroscope sensors are well known to be used in dual-display devices for detecting the folding of the device.)

wherein the first display further comprises a third display and a fourth display,  (Referring to figs 4A and 4C of Kwon, first display 430 includes two smaller displays.)

and wherein the processor is further configured to execute the instructions to: determine a first normal vector of the third display using the gyroscope sensor;  (“The sensor may detect a folding gesture through a rotation angle of a part of the housing on the folding axis.” (Kwon, paragraph 105)  Although Kwon does not explicitly teach that the sensor for detecting the folding of the device is a gyroscope sensor, by official notice gyroscope sensors are well known to be used in dual-display devices for detecting the folding of the device.)

determine a second normal vector of the fourth display using the gyroscope sensor; determine a second included angle between the first normal vector and the second normal vector; and calculate a difference between 180 degrees and the second included angle to obtain the first included angle.  (Although Kwon does not explicitly teach calculating an angle between displays using normal vectors, Kwon does explicitly teach determining an angle between the displays.  Normal vectors of the displays are obviously present, and the angle determined by Kwon does apply to the angle between the normal vectors.)


Instant Claim 37: The electronic device of claim 32, wherein the screenshot combination key is a volume key and a screen locking key.  (“The screenshot function is usually implemented through a combination of buttons, such as a combination of a power button and a volume button.” (Hao, paragraph 37)  The exact buttons used as a screenshot combination button is a matter of design choice.)


Instant Claim 38: The electronic device of claim 32, wherein the screenshot combination key is fixed on the lateral side of the second portion.  (Fig 4A of Kwon illustrates mechanical keys on the lateral side of the first housing structure 210.  Whether the keys are located on the lateral side of the first housing structure 210 or the second housing structure 220 is a matter of design choice.)


Instant Claim 39: A screen control method implemented by an electronic device, comprising: detecting a first operation on a screenshot combination key; determining, in response to detecting the first operation, a first physical form of the electronic device; taking, in response to determining that the first physical form is a folded form, a first screenshot of  (Method claim 39 and apparatus claim 32 are related as apparatus and the method of using same, with each claimed element’s function corresponding to the claimed method step.  Accordingly, this portion of claim 39 is similarly rejected under the same rationale as applied above with respect to apparatus claim 32.)

a first screen displayed on a first display, wherein the first display comprises a first surface of a first portion of the electronic device;  (Referring to fig 4C of Kwon, second housing structure 220 corresponds to the first portion of the claim.  The back surface (which includes second display 440) of second housing structure 220 corresponds to the first surface of the claim.  Second display 440 corresponds to the first display of the claim.)

detecting a second operation on the screenshot combination key; determining, in response to detecting the second operation, a second physical form of the electronic device; and taking, in response to determining that the second physical form is an unfolded form, a second screenshot of  (This portion of claim 39 is substantially included within claim 32, and thus, is rejected under similar rationale.)

a second screen displayed on a second display, wherein the second display comprises a second surface of the first portion of the electronic device and a third surface of a second portion of the electronic device.  (Referring to fig 4C of Kwon, the front surface of second housing structure 220 corresponds to the second surface of the claim.  First housing structure 210 corresponds to the second portion of the claim.  The front surface of first housing structure 210 corresponds to the third surface of the claim.  First display 410 corresponds to the second display of the claim.)


Instant Claim 40: (Claim 40 is substantially identical to claim 33, and thus, is rejected under similar rationale.)


Instant Claim 41: (Claim 41 is substantially identical to claim 34, and thus, is rejected under similar rationale.)


Instant Claim 42: (Claim 42 is substantially identical to claim 35, and thus, is rejected under similar rationale.)


Instant Claim 43: An electronic device,  (Fig 1A of Kwon illustrates electronic device 101.)

comprising: a first portion comprising a first surface and a lateral side;  (Referring to fig 4C of Kwon, first housing structure 210 corresponds to the first portion of the claim.  The front surface (which includes touch sensor 421) of first housing structure 210 corresponds to the first surface of the claim.
In addition, first housing structure 210 includes a lateral side.)

a second portion comprising a second surface and a third surface;  (Referring to fig 4C of Kwon, second housing structure 220 corresponds to the second portion of the claim.  The front surface and back surface (which includes second display 440) of second housing structure 220 correspond to the second surface and third surface of the claim, respectively.)

a foldable screen set on the first surface and the second surface, wherein the foldable screen is an inner screen of the electronic device;  (Referring to fig 4A of Kwon, first display 430 corresponds to the foldable screen of the claim.)

a second screen set on the third surface, wherein the second surface is opposite to the third surface, and wherein the second screen is an outer screen of the electronic device;  (Referring to fig 4C of Kwon, second display 440 corresponds to the outer screen of the claim.)

	(The remainder of claim 43 is substantially included within claim 32, and thus, is rejected under similar rationale.)


Instant Claim 44: (Claim 44 is substantially included within claim 32, and thus, is rejected under similar rationale.)


Instant Claim 45: (Claim 45 is substantially included within claim 32, and thus, is rejected under similar rationale.)


Instant Claim 46: (Claim 46 is substantially included within claim 32, and thus, is rejected under similar rationale.)


Instant Claim 47: (Claim 47 is substantially included within claim 33, and thus, is rejected under similar rationale.)


Instant Claim 48: (Claim 48 is substantially included within claim 34, and thus, is rejected under similar rationale.)


Instant Claim 49: (Claim 49 is substantially included within claim 34, and thus, is rejected under similar rationale.)


Instant Claim 50: (Claim 50 is substantially included within claim 36, and thus, is rejected under similar rationale.)


Instant Claim 51: (Claim 51 is substantially identical to claim 37, and thus, is rejected under similar rationale.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 5712723017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626